While the Buerfening case sustains the result reached by the majority insofar as it holds that adultery is not a recriminatory defense in caries for divorce upon grounds other than adultery, it was decided wrongly and should be overruled. The basis of the decision is that the fourth subdivision of the statute there considered "limited" adultery as a recriminatory defense to cases where plaintiff sued for divorce on that ground. An examination of the statute shows that it does no such thing. It says nothing about so limiting such defense. Such a limitation was read into the subdivision by the court without reason or warrant therefor. The subdivision merely declares the law as it is in the absence of statute. The plain reason for inserting the subdivision in the statute was that, because other defenses to an action for divorce upon the ground of adultery had been enumerated in subdivisions one to three, inclusive, the one of plaintiff's adultery should also be mentioned out of caution, lest the enumeration of the others should be construed, contrary to the legislative intention, as impliedly excluding plaintiff's adultery as such a defense. Adherence to the Buerfening case injects unjustifiable and unexplainable contradiction and confusion into our law for which there is no possible justification. The rule of the Hove case is in accord with the overwhelming weight of authority. 17 Am. Jur., Divorce and Separation, § 233. It is not only the settled rule of this court, but it also is simple and workable. It should be followed until the legislature by statute provides otherwise.
Being of that view, I think the defense of recrimination should be allowed here as a matter of law.